COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 LUIS RAUL CAMACHO, TDCJ-ID                     §
 #1392365,                                                      No. 08-12-00360-CV
                                                §
                  Appellant,                                       Appeal from the
                                                §
 v.                                                          83rd Judicial District Court
                                                §
 MATTHEW K. ROSALES,                                           of Pecos County, Texas
                                                §
                  Appellee.                                     (TC# P-7108-83-CV)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and remand the cause for

further proceedings, in accordance with this Court’s opinion. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF JUNE, 2014.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.